Name: 90/452/EEC: Commission Decision of 30 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-08-25

 Avis juridique important|31990D045290/452/EEC: Commission Decision of 30 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the French text is authentic) Official Journal L 231 , 25/08/1990 P. 0036 - 0036*****COMMISSION DECISION of 30 July 1990 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the French text is authentic) (90/452/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/88 of 26 July 1988 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (1), and in particular Article 3 (2) thereof, Whereas the said Article 3 (2) stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) of that Regulation; Whereas the Member State concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas the French Government has submitted such an application in respect of the urban area of La Rochelle and the residential area of Nord-Cotentin; Whereas those areas satisfy the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The following areas are hereby found to satisfy the criteria in Article 3 (1) (a) of Council Regulation (EEC) No 2506/88: - the urban area of La Rochelle, comprising the communes of La Rochelle, Esnandes, Marsilly, Puilboreau, Saint-Xandre, Dompierre-sur-mer, PÃ ©rigny, L'Houmeau, Lagord, Nieul-sur-mer, AytrÃ © and Angoulins, - the residential area of Nord-Cotentin, comprising the whole of the cantons of Beaumont-Hague, Cherbourg, Octeville, Les Pieux, Equeurdreville and Tourlaville, the cantons of Valognes (excluding Montaigu-la-Brisette), Bricquebec (excluding Valdecie) and the communes of Maupertus, Fermanville, Carneville, Gonneville and Saint-Pierre-Ã glise. The Community programme instituted by that Regulation shall therefore apply to those two areas. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 30 July 1990. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 225, 15. 8. 1988, p. 24.